                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7       UNITED STATES OF AMERICA,                       Case No. 15-cr-00065-BLF-2
                                   8                    Plaintiff,
                                                                                           ORDER RE APPLICATION OF
                                   9             v.                                        SENTENCING GUIDELINES
                                  10       JYH-CHAU HORNG,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Presently before the Court is the sentencing of Defendant Jyu-Chau Horng, also known as

                                  14   Henry Horng, for two counts of filing false federal income tax returns in violation of 26 U.S.C.

                                  15   § 7206(1) (Counts 1 and 2) and one count of making false statements to a government agency in

                                  16   violation of 18 U.S.C. § 1001(a)(2) (Count 3).

                                  17          Specifically, the Court must calculate the applicable sentence range under the U.S.

                                  18   Sentencing Guidelines (the “Guidelines”). The parties agree that, pursuant to §§ 3C1.1 and 3D1.2

                                  19   of the Guidelines, Counts 1 through 3 are to be grouped and the base offense level for the group is

                                  20   the base offense level for Defendant’s convictions under 26 U.S.C. § 7206(1). See U.S.S.G. §§

                                  21   3C1.1, 3D1.2(c) (U.S. Sentencing Comm’n 2018).1 The parties further agree that the base offense

                                  22   level for Defendant’s convictions under 26 U.S.C. § 7206(1) is governed by § 2T1.1 of the

                                  23   Guidelines. Id. at § 2T1.1. Under § 2T1.1, the base offense level is the level in the Tax Table at

                                  24   § 2T4.1 corresponding to the amount of tax loss. Id. at § 2T4.1. In this Order, the Court lays out

                                  25   its calculation of the amount of tax loss. The Court has held two hearings regarding the amount of

                                  26
                                       1
                                  27    The Court applies the 2018 version of the Guidelines. See United States v. Warren, 980 F.2d
                                       1300, 1304 (9th Cir. 1992) (“Normally, a district court is to apply the version of the Sentencing
                                  28   Guidelines in effect on the date of sentencing” unless “amended versions of the Sentencing
                                       Guidelines are ex post facto.”).
                                   1   tax loss and received extensive written submissions from the parties, see ECF 374, 375, 376, 399,

                                   2   411, 426, 427, 428, 429. Having reviewed these submissions, the parties’ oral arguments, and the

                                   3   trial record, the Court finds that the total tax loss is $5,653,734.24. The Defendant’s base offense

                                   4   level is thus 24.

                                   5     I.    BACKGROUND
                                   6           Unless otherwise noted, the following facts are not disputed by the parties.

                                   7           On January 28, 2015, a grand jury returned an Indictment charging Horng and his wife

                                   8   Meili Lin (“Lin”) with, inter alia, two counts of filing false tax returns in violation of 26 U.S.C. §

                                   9   7206(1). ECF 1 (“Indictment”) at 1-2. Count 1 alleged that Horng and Lin filed a joint Form

                                  10   1040 for the calendar year 2006 containing two false statements: (1) Horng and Lin “reported total

                                  11   income for the year of $232,116” knowing that their actual total income was higher; and (2) Horng

                                  12   and Lin stated that they “had no interest in, or signature, or other authority over, bank, securities,
Northern District of California
 United States District Court




                                  13   and other financial accounts in a foreign county” knowing Lin did have an interest in financial

                                  14   accounts in Canada and China. Id. at 1-2. Count 2 alleged that Horng and Lin filed a joint Form

                                  15   1040 for the calendar year 2007 reporting “total income for the year of $-212,217” knowing that

                                  16   their actual total income was higher. Id. at 2. On June 4, 2018, a jury convicted Horng of both

                                  17   counts. ECF 285.

                                  18           The false statements of income are principally at issue in sentencing. To establish the false

                                  19   statements, the Government offered evidence at trial of three categories of unreported income: (1)

                                  20   profits from a company called Reijin International (“Reijin”); (2) rental income; (3) diverted

                                  21   funds. Because the Government only seeks a finding of tax loss as to the first category, ECF 399

                                  22   (“Gov’t Supp. Memo”) at 25, the Court focuses upon the evidence regarding Reijin.

                                  23           Reijin was in the scrap metal business: It bought scrap metal from U.S. companies and

                                  24   then shipped the metal to China to be reprocessed and sold. See, e.g., ECF 384 (Heitmeir 5/9/18

                                  25   Transcript) at 12-14, 18, 28; ECF 404-4 (Trial Exhibit 350); ECF 404-10 (Trial Exhibit 370). One

                                  26   of the companies for which Reijin procured scrap metal was Tianjin Ruiyu Metal Products

                                  27   (“TRMP”), a Chinese company owned by Lin’s family. See, e.g., ECF 411-7 (PK Lin 5/16/18

                                  28   Transcript) at 105-06; ECF 400-12 (Meili Lin 5/23/18 Transcript) at 69-70. Reijin operated from
                                                                                          2
                                   1   at least 1999 until at least 2009. See, e.g., ECF 384 (Heitmeir 5/9/18 Transcript) at 8-10.

                                   2          The Government presented evidence that Horng and Lin were the sole owners of Reijin

                                   3   during that entire period. Specifically, the Government presented evidence that Reijin was an

                                   4   unincorporated “Sole Proprietorship” prior to 2007 and that Lin was the proprietor. ECF 400-2

                                   5   (Campbell 5/15/18 Transcript) at 30-31; ECF 400-6 (Garrison 5/8/18 Transcript) at 64-67; e.g.,

                                   6   ECF 401-1 (Trial Exhibit 1, 2006 Form 1040) at 12. As such, Reijin was not a separate legal

                                   7   entity; instead, its profits were to be reported in Schedule C of Horng and Lin’s joint Form 1040

                                   8   and thus flow to Horng and Lin’s Total Income (Line 22). See ECF 400-2 at 30-31; ECF 400-3

                                   9   (Carl 5/25/18 Transcript) at 166-67; ECF 400-6 at 64-67. Then, in 2007, Horng and Lin

                                  10   incorporated Reijin as an “S Corporation,” also known as a “flow-through” corporation. ECF

                                  11   402-9 (Trial Exhibit 191, Articles of Incorporation); ECF 401-4 (Trial Exhibit 7) at 10-11. An S

                                  12   Corporation is a separate legal entity for which a separate tax return is required—a Form 1120S.
Northern District of California
 United States District Court




                                  13   However, the profits of an S Corporation flow to its shareholders, who are then taxed on the

                                  14   profits as part of their income. ECF 400-3 at 167-68; ECF 400-4 (Eckley 5/14/18 Transcript) at

                                  15   13-14. The Government offered evidence that Horng and Lin were Reijin’s only shareholders,

                                  16   ECF 401-4 (Trial Exhibit 7) at 10-11, and were thus required to file an accurate Form 1120S on

                                  17   Reijin’s behalf and include Reijin’s profits as income on their Form 1040.

                                  18          The Government argued that Horng and Lin’s tax returns did not accurately report Reijin’s

                                  19   profits or, consequently, Horng and Lin’s total income. In 2006, Horng and Lin filed a joint Form

                                  20   1040 reporting total income of $232,116. ECF 401-1 (Trial Exhibit 1, 2006 Form 1040) at 3; ECF

                                  21   400-2 (Campbell 5/15/18 Transcript) at 13. Attached thereto was a Schedule C reporting profits

                                  22   of $72,239 for Reijin. ECF 401-1 at 12; ECF 400-2 at 30. In 2007, Horng and Lin filed a joint

                                  23   Form 1040 reporting total income of negative $212,217. ECF 401-2 (Trial Exhibit 2, 2007 Form

                                  24   1040) at 3; ECF 400-2 (Campbell 5/15/18 Transcript) at 13. Attached thereto was a Schedule E

                                  25   reporting profits of $28,465 for Reijin. ECF 401-2 at 19. Reijin also filed a Form 1120S for 2007,

                                  26   which reported gross receipts of $41,500 and a net loss of $28,465. ECF 401-4 (Trial Exhibit 7).

                                  27          The Government then endeavored to show that Reijin’s profits in 2006 and 2007 were

                                  28   greater than the amounts reported, offering evidence of Reijin’s business profits in 2006 and 2007.
                                                                                         3
                                   1   See, e.g., ECF 405-14 (Trial Exhibit 912); ECF 389 (Campbell 5/15/18 Transcript) at 83-86

                                   2   (testifying as to her analysis). In addition, the Government introduced evidence suggesting that

                                   3   Horng and Lin’s spending in 2006 and 2007 far exceeded the total income they had reported. See,

                                   4   e.g., ECF 389 (Campbell 5/15/18 Transcript) at 17, 20 (testifying that Defendants spent at least

                                   5   $1.2 million in 2006 and at least $2.4 million in 2007). Horng also admits to having signed loan

                                   6   applications reporting annual income greater than reported on the couple’s joint income tax

                                   7   returns. See ECF 403-8 (Trial Exhibit 271: loan application signed on 4/3/07, reporting monthly

                                   8   income of $95K); ECF 403-9 (Trial Exhibit 272: loan application signed on 4/23/07, reporting

                                   9   monthly income of $36K); ECF 404-6 (Trial Exhibit 355: loan application signed on 8/29/07,

                                  10   reporting monthly income of $48K).

                                  11          Although the Indictment only charged Horng and Lin with filing false tax returns in 2006

                                  12   and 2007, the Government also presented evidence that Horng and Lin misstated Reijin’s profits
Northern District of California
 United States District Court




                                  13   for tax years 1999 to 2005 and from 2008 to 2009 (the “Uncharged Years”). See, e.g., ECF 401-5

                                  14   (Trial Exhibit 29, Individual Master File Return summary for Jyu Chau Horng and Meili Lin, 1999

                                  15   to 2007); ECF 386 at 24-26 (Garrison 5/9/18 transcript, describing Trial Exhibit 29).

                                  16          At trial, Horng and Lin’s principal defense was that they were the owners of Reijin in form

                                  17   only, and that Lin’s family were the “real owners of Reijin.” ECF 411 (“Def. Response”) at 1; see

                                  18   also ECF 279 at 64 (Jury Instructions, Theory of Defense). Various defense witnesses testified

                                  19   that Reijin was one of several companies that comprised the Lin Family scrap metal business, and

                                  20   that Reijin acted as a “broker” for the Chinese companies, including TRMP. ECF 411-2 (Meili

                                  21   Lin 5/21/18 Transcript) at 33-35, 54; ECF 411-7 (PK Lin 5/16/18 Transcript) at 78-79, 93-95;

                                  22   ECF 411-8 (PK Lin 5/18/18 Transcript) at 89. Specifically, Horng and Lin introduced evidence

                                  23   that Lin’s mother and brother made all of Reijin’s business and financial decisions; the Lin Family

                                  24   had simply designated Lin to be its nominee in the U.S. ECF 411-2 at 35-36, 69-70; ECF 411-7 at

                                  25   93-94, 96, 111. As a result, Horng and Lin argued, all of the money associated with Reijin

                                  26   belonged to Lin’s family and not to Lin and Horng. See Def. Response at 4. For that reason,

                                  27   Lin’s mother required Lin to keep a written ledger of Reijin’s business transactions. ECF 411-7 at

                                  28   117; see ECF 402-1 (Trial Exhibit 112 Part 1, scanned ledger); ECF 402-2 (Trial Exhibit 112 Part
                                                                                        4
                                   1   2, scanned ledger); ECF 402-3 (Trial Exhibit 113, translation of ledger).

                                   2    II.   DISCUSSION
                                   3          The Court now turns to its calculation of the amount of tax loss under §§ 2T1.1 and 2T4.1.

                                   4   As set out below, the Court bases its Guideline determination on the cumulative tax loss for tax

                                   5   years 1999 through 2009. To calculate the tax loss in each year, the Court adopts the

                                   6   Government’s method with two key modifications: (1) the Court excludes deposits into the bank

                                   7   account BOA XXXX-X6526, because there is insufficient evidence that it was controlled by

                                   8   Horng and Lin; and (2) the Court subtracts the $1,725,140 wired to Greater China from net

                                   9   business profits in 2006.

                                  10          A.    Applicable Law
                                  11          As noted above, U.S.S.G. § 2T1.1 provides for the Guideline for convictions under 26

                                  12   U.S.C. § 7206(1). § 2T1.1, in turn, states that the base offense level is the level in the Tax Table
Northern District of California
 United States District Court




                                  13   at § 2T4.1 “corresponding to the tax loss.” Id. at § 2T1.1(a)(1). The Tax Table at § 2T4.1 is

                                  14   duplicated below:

                                  15                               Tax Loss (Apply the Greatest)          Offense Level
                                  16                    (A)        $2,500 or less                         6
                                                        (B)        More than $2,500                       8
                                  17                    (C)        More than $6,500                       10
                                                        (D)        More than $15,000                      12
                                  18                    (E)        More than $40,000                      14
                                  19                    (F)        More than $100,000                     16
                                                        (G)        More than $250,000                     18
                                  20                    (H)        More than $550,000                     20
                                                        (I)        More than $1,500,000                   22
                                  21                    (J)        More than $3,500,000                   24
                                  22                    (K)        More than $9,500,000                   26
                                                        (L)        More than $25,000,000                  28
                                  23                    (M)        More than $65,000,000                  30
                                                        (N)        More than $150,000,000                 32
                                  24                    (O)        More than $250,000,000                 34
                                                        (P)        More than $550,000,000                 36.
                                  25
                                              § 2T1.1 states that if, as here, “the offense involved . . . a fraudulent or false return,
                                  26
                                       statement, or other document, the tax loss is the amount of loss that was the object of the offense
                                  27
                                       (i.e., the loss that would have resulted had the offense been successfully completed).” Id. at
                                  28
                                                                                          5
                                   1   § 2T1.1(c)(1). Accordingly, the Court’s task is to determine the “amount of loss that was the

                                   2   object of the offense.”

                                   3          The Application Notes to § 2T1.1 further state that, “[i]n determining the total tax loss

                                   4   attributable to the offense (see § 1B1.3(a)(2)), all conduct violating the tax laws should be

                                   5   considered as part of the same course of conduct or common scheme or plan unless the evidence

                                   6   demonstrates that the conduct is clearly unrelated.” U.S.S.G. § 2T1.1 cmt. n.2. This is a specific

                                   7   application of the general rule that a court must consider all “relevant conduct” in determining the

                                   8   Guideline range. See United States v. Dentman, 44 Fed. App’x 856, 857 (9th Cir. 2002) (citing

                                   9   § 1B1.3(a)(2)); United States v. Zegzula, 111 F.3d 139 (9th Cir. 1997) (“In calculating tax loss,

                                  10   uncharged relevant conduct must also be included.”).

                                  11          “When determining an amount of loss for sentencing purposes, a district court must

                                  12   provide reasoning to explain its determination of such loss.” United States v. Stargell, 738 F.3d
Northern District of California
 United States District Court




                                  13   1018, 1024 (9th Cir. 2013) (internal quotation marks, alterations, and citation omitted). The

                                  14   Guidelines make clear, however, that they do not require absolute precision; rather, a district court

                                  15   should “make a reasonable estimate based on the available facts.” Stargell, 738 F.3d at 1025

                                  16   (quoting U.S.S.G. § 2T1.1 cmt. n.1). Moreover, “[a]lthough the district court’s findings must be

                                  17   expressed, they need only state the court’s resolution of the disputed issues.” Id. (internal

                                  18   quotation marks, alterations, and citation omitted).

                                  19          Finally, as to the standard of proof, this Court previously held that “the Government must

                                  20   prove any tax loss attributable to Horng for 2006 and 2007 by a preponderance of the evidence

                                  21   and any tax loss attributable to Horng from 1999 to 2005 and 2008 to 2009 by clear and

                                  22   convincing evidence.” ECF 382.

                                  23          B.    The Government’s Method
                                  24          As noted above, the Government’s calculation of tax loss is based solely on Defendant’s

                                  25   underreporting Reijin’s profits. The Government relied upon analyses conducted by Jowei

                                  26   Campbell, a Revenue Agent with the Internal Revenue Service. See ECF 406 (“Campbell Decl.”).

                                  27   Campbell first estimated the Reijin’s profits based upon the bank records and the Lin ledger.

                                  28   Campbell then substituted the profit figures she estimated with the figures reported on Defendant’s
                                                                                         6
                                   1   Form 1040 and calculated the difference in tax liability. Campbell applied this method to the

                                   2   years of conviction (2006 and 2007) and to the Uncharged Years (1999 to 2005 and 2008 to

                                   3   2009).

                                   4                i.   Tax Years 2006 and 2007
                                   5            The analysis for the years of conviction is based on bank records admitted at trial. See

                                   6   Campbell Decl. ¶¶ 5-10 & 17. Campbell’s basic method was to (1) estimate gross business

                                   7   receipts, (2) estimate cost of goods sold (“COGS”), and (3) subtract the COGS figure from gross

                                   8   business receipts to obtain net profit.

                                   9            To estimate gross business receipts, Campbell looked at deposits into various bank

                                  10   accounts controlled by Horng and Lin. In 2006, these bank accounts received 140 deposits

                                  11   totaling $24.48 million from the People’s Republic of China, the Republic of China (Taiwan), and

                                  12   Hong Kong (collectively “Greater China”). Id. ¶ 7(a). In 2007, Defendants’ bank accounts
Northern District of California
 United States District Court




                                  13   received 70 deposits totaling $13.07 million from Greater China. Id. ¶ 8(a). These deposits were

                                  14   sent by TRMP as well as various other companies and individuals in Greater China; Campbell

                                  15   excluded any deposits that appeared to be transfers between Defendants’ accounts, deposits from

                                  16   renters, insurance companies, banks, title companies, and retailers. Id. ¶ 7(a).

                                  17            Campbell then reduced the 2007 deposits by $5.35 million to account for the possibility

                                  18   that Lin’s brother (PK Lin) had loaned $5.35 million investment to Horng and Lin, which they

                                  19   then invested into a Milpitas shopping center. See Campbell Decl. ¶ 8(a); Gov’t Supp. Memo at

                                  20   25. Subtracting $5.35 million from 13.07 million produced gross business receipts of $7.72

                                  21   million in 2007. Id.

                                  22            To estimate COGS, Campbell looked at withdrawals from Defendants’ bank accounts to

                                  23   determine the amount Defendants paid to buy scrap metal and ship it to China. In 2006,

                                  24   Defendants sent $21.10M to scrap traders, shipping and logistics providers, and an insurance

                                  25   company, and received $27,015.81 from two scrap traders, producing a net COGS of $21.08M.

                                  26   Campbell Decl. ¶ 7(b). In 2007, Defendants sent $6.71M to scrap traders, shipping and logistics

                                  27   providers, an insurance company, a CPA, and a cleaning service, producing a net COGS of

                                  28   $6.71M. Id. ¶ 8(b).
                                                                                          7
                                   1          Subtracting COGS from gross business receipts resulted in a net business profit of $3.40

                                   2   million in 2006 and $1.01 million in 2007. Campbell Decl. ¶¶ 7(c), 8(c).

                                   3          If these Net Business Profit numbers for 2006 ($3.40 million), and 2007 ($1.01 million),

                                   4   are substituted for the profit figures Defendants reported for Reijin on their 2006 Form 1040,

                                   5   Schedule C and on Reijin’s 2007 Form 1120S, which ultimately flowed through to Defendants’

                                   6   2007 Form 1040, Schedule E, and tax is calculated on the difference, the result is an additional tax

                                   7   due of $1,236,827 in 2006 and $261,741 in 2007. Campbell Decl. ¶ 10.

                                   8              ii.   Tax Years 1999 – 2005, 2008 – 2009
                                   9          Because bank records are not available for the Uncharged Years, Campbell’s analysis

                                  10   relied upon the ledger maintained by Lin. Campbell’s basic method was to (1) estimate profit

                                  11   margin, (2) estimate gross business receipts, and (3) multiply gross business receipts by the profit

                                  12   margin to obtain net profit.
Northern District of California
 United States District Court




                                  13          The parties agree that the ledger is very accurate as to Reijin’s transactions. Gov’t Supp.

                                  14   Memo at 13; Def. Response at 30. Nevertheless, Campbell first verified the accuracy of the ledger

                                  15   by comparing its 2006 and 2007 entries to the bank records previously analyzed. Campbell Decl.

                                  16   ¶ 12. For 2006, the ledger captured 98% of the deposits reflected in bank records; for 2007, the

                                  17   ledger captured 99.6% of the deposits reflected in the bank records. Id. The difference between

                                  18   the ledger and the bank records with respect to COGS is greater, but still very high (88%

                                  19   correlation for 2006, and 78% for 2007). Id.

                                  20          First, Campbell conducted a Straight Ledger Analysis. Excluding 115 items that Campbell

                                  21   concluded were likely not business income, the ledger listed $139.25 million in gross business

                                  22   receipts, $120.43 million in COGS, and $19,824 in deductible expenses over all the Uncharged

                                  23   Years, which yields $18.80 million in net business profits. Campbell Decl. ¶ 13(a). Campbell did

                                  24   not directly use this net business profit figure to calculate the tax loss, however. Instead, she

                                  25   combined the COGS and net business profit figures for the Uncharged Years with those for 2006

                                  26   and 2007 (from bank records, as discussed above) and calculated the gross profit margin, which

                                  27   was 13.54%. Id. ¶ 13(b). Campbell then rounded down from 13.54% to 10% to obtain the profit

                                  28   margin she would use in her calculations.
                                                                                          8
                                   1            Campbell had already tabulated the gross business receipts based on the ledger’s entries.

                                   2   Instead of using those figures, however, Campbell used the COGS estimates she had tabulated

                                   3   from the ledger to conservatively approximate gross business receipts for the Uncharged Years.

                                   4   Campbell Decl. ¶ 13(b)(ii). Applying the profit margin to the COGS (which were being used to

                                   5   approximate gross business receipts), Campbell obtained her final profit estimates for the

                                   6   Uncharged Years, shown in the table below.

                                   7                                Gross Business             Profit          Net Business
                                                          Year      Receipts                   Margin          Profit
                                   8
                                                          1999      $ 8,967,210                10%             $ 896,721
                                   9                      2000      $ 15,136,083               10%             $ 1,513,608
                                                          2001      $ 11,335,772               10%             $ 1,133,577
                                  10
                                                          2002      $ 14,705,953               10%             $ 1,470,595
                                  11                      2003      $ 16,256,643               10%             $ 1,625,664
                                                          2004      $ 23,040,428               10%             $ 2,304,043
                                  12
Northern District of California




                                                          2005      $ 26,901,180               10%             $ 2,690,118
 United States District Court




                                  13                      2008      $ 3,154,212                10%             $ 315,421
                                                          2009      $ 950,385                  10%             $ 95,039
                                  14
                                                If these Net Business Profits figures for the Uncharged Years are substituted for the profit
                                  15
                                       figures Reijin reported in those years, and tax is calculated on the difference, the result is an
                                  16
                                       additional tax due of $4,553,601 for those years. Campbell Decl. ¶ 17; see ECF 401-5 (Trial
                                  17
                                       Exhibit 29, Individual Master File Return summary for Jyu Chau Horng and Meili Lin, 1999 to
                                  18
                                       2007).
                                  19
                                                C.     Defendant’s Challenges
                                  20
                                                Because the Court “need only state the court’s resolution of the disputed issues,” Stargell,
                                  21
                                       738 F.3d at 1024, the Court focuses upon Defendant’s challenges to the Government’s method.
                                  22
                                                     i.    Inclusion of Uncharged Years
                                  23
                                                Defendant challenges the Government’s inclusion of the Uncharged Years on the ground
                                  24
                                       that sentencing a defendant based on uncharged conduct violates the Due Process Clause and the
                                  25
                                       Sixth Amendment. See ECF 426 (“Def. Supp. Memo.”) at 1-3. Under current Supreme Court and
                                  26
                                       Ninth Circuit law, it is clear that a judge “can increase the defendant’s sentence based—as here—
                                  27
                                       on uncharged conduct, see Witte v. United States, 515 U.S. 389 (1995), and even acquitted
                                  28
                                                                                          9
                                   1   conduct, United States v. Watts, 519 U.S. 148, (1997).” United States v. Fitch, 659 F.3d 788, 795

                                   2   (9th Cir. 2011). So long as the facts do not “increase[] the penalty beyond the prescribed statutory

                                   3   maximum,” Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), or increase the mandatory

                                   4   minimum sentence, Alleyne v. United States, 570 U.S. 99, 116 (2013), district courts may consider

                                   5   criminal conduct that the jury did not find. United States v. Barragan, 871 F.3d 689, 716 (9th Cir.

                                   6   2017).

                                   7            The Court acknowledges that the constitutionality of sentencing a defendant based on facts

                                   8   not found by a jury is an evolving area of the law. As Defendant points out, multiple Supreme

                                   9   Court justices have expressed their “concern about the use of acquired conduct at sentencing.”

                                  10   United States v. Bell, 808 F.3d 916 (D.C. Cir. 2015) (Kavanaugh, J., concurring); see also Jones v.

                                  11   United States, 574 U.S. 948 (2014) (Scalia, J., dissenting from denial of certiorari); United States

                                  12   v. Sabillon-Umana, 772 F.3d 1328, 1331 (10th Cir. 2014) (Gorsuch, J., commenting that “it is far
Northern District of California
 United States District Court




                                  13   from certain whether the Constitution allows” a district judge to increase a defendant’s sentence

                                  14   “based on facts the judge finds without the aid of a jury or the defendant’s consent”).

                                  15   Nevertheless, at this point in time, Defendant’s constitutional argument is precluded by binding

                                  16   Circuit and Supreme Court law. And although the Supreme Court may well the grant the pending

                                  17   petitions for writ of certiorari in Asaro v. United States, No. 19-107, and People v. Beck, No. 19-

                                  18   564, those cases concern the use of acquitted conduct, which is not at issue here.

                                  19            In this case, the inclusion of relevant but uncharged conduct only alters the advisory

                                  20   Guideline range—not the maximum or minimum sentence. The Court notes that Defendant does

                                  21   not challenge the Government’s contention that Defendant’s alleged misstatements of income in

                                  22   the Uncharged Years are relevant conduct, which § 1B1.3(a)(2) requires the Court to consider. At

                                  23   any rate, the Court agrees that Defendant’s alleged violations in the Uncharged Years are part of

                                  24   “the same course of conduct” as the offenses of conviction—namely, a practice of systematically

                                  25   underreporting Reijin’s profits. As a result, the Court must consider the tax loss in the Uncharged

                                  26   Years in determining the Guideline range. The effect of including the uncharged conduct is

                                  27   appropriately addressed under the Court’s analyses of the 18 U.S.C. § 3553(a) factors, as

                                  28   explained at the February 11, 2020 sentencing.
                                                                                         10
                                                  ii.   Attribution of Reijin Profits to Defendant Horng
                                   1
                                              Second, Defendant objects globally to the attribution of Reijin’s profits to Defendant. As
                                   2
                                       Defendant put it in his briefing, “There is no question that Reijin was profitable. The issue is who
                                   3
                                       owned those profits.” Def. Response at 32. According to Defendant, the evidence does not
                                   4
                                       support a finding that Horng and Lin—rather than Lin’s family—were the sole owners of Reijin’s
                                   5
                                       profits. See Def. Response at 3-8.
                                   6
                                              The Court disagrees. There is ample evidence that Horng and Lin controlled the bank
                                   7
                                       accounts into which the relevant deposits were made. Other than the account discussed in Part
                                   8
                                       II.iii below, the accounts were either in Horng, Lin, or Reijin’s name, or else Horng or Lin was an
                                   9
                                       additional signatory; that is sufficient to show Horng and Lin’s control over the accounts. See
                                  10
                                       ECF 400-6 (Garrison 5/8/18 Transcript) at 89-94; ECF 426-12; ECF 426-13. Furthermore,
                                  11
                                       Defendant does not dispute that Horng and Lin were the owners of Reijin on paper. Rather,
                                  12
Northern District of California




                                       Defendant points to evidence that Lin’s mother and brother were the true decisionmakers behind
 United States District Court




                                  13
                                       Reijin. That may be, but it does not negate Defendant’s ownership of Reijin. At most, Defendant
                                  14
                                       has shown that he and Lin accepted substantial instruction from non-owners. The Government has
                                  15
                                       proven that Defendant owned Reijin.
                                  16
                                              In any event, Defendant is not correct that “the issue is who owned” Reijin’s profits. As
                                  17
                                       noted above, the Court’s task under § 2T1.1 is to determine the tax loss that was “the object of the
                                  18
                                       offense.” As the Government points out, “The guideline does not make a distinction for an
                                  19
                                       employee who prepares fraudulent returns on behalf of his employer.” U.S.S.G. § 2T1.1 cmt.
                                  20
                                       Background. In other words, if the object of the employee’s fraud is to understate the employer’s
                                  21
                                       tax liability, the entire tax loss from the employer’s tax return would be attributed to the employee
                                  22
                                       because that is “the loss that would have resulted had the offense been successfully completed.”
                                  23
                                       Id. at § 2T1.1(c)(1). It is the harm to the United States and not the benefit to the defendant that
                                  24
                                       determines the tax loss. Here, it is immaterial whether Defendant owned Reijin’s profits in a
                                  25
                                       “real” or “functional” sense. What matters is that Horng and Lin’s own Forms 1040 and the
                                  26
                                       Forms 1120S they prepared on behalf of Reijin designated them as the sole proprietors of Reijin
                                  27
                                       through 2006 and then as the sole shareholders in the S Corporation from 2007 onward—none of
                                  28
                                                                                         11
                                   1   which Defendant contests. Their joint tax returns—which Defendant signed—therefore purported

                                   2   to accurately report the profits of Reijin. The failure to do so is the object of the offense.

                                   3            Accordingly, the Court finds it proper to attribute the tax loss resulting from the

                                   4   misstatements of Reijin’s profits to Defendant.

                                   5               iii.   Inclusion of Non-Reijin Bank Accounts
                                   6            Defendant next objects to Campbell’s calculation of Reijin’s net business profits in 2006

                                   7   and 2007. Specifically, Defendant argues that only deposits into accounts held in Reijin’s name

                                   8   should be considered as gross business receipts. Def. Supp. Memo. at 4. Defendant provides a list

                                   9   of deposits into accounts not in Reijin’s name, which he believes should be excluded. ECF 426-

                                  10   12; ECF 426-13. It is true that Defendant Campbell’s analysis encompassed accounts in Reijin’s

                                  11   name as well as other accounts controlled by Horng and Lin. Looking at Defendant’s list of

                                  12   accounts, Horng or Lin are signatories on all the accounts, save one: BOA XXXX-X6526. This
Northern District of California
 United States District Court




                                  13   account is held by Tien Fu Lin, and neither Horng nor Lin is an additional signatory. The Court

                                  14   agrees with Defendant that there is insufficient evidence connecting this account to Reijin and will

                                  15   exclude the below deposits from the Government’s calculation of gross receipts in 2006 and 2007.

                                  16                                  Date                 Deposit
                                  17                                  9/28/2006            $       59,980.00
                                                                      10/20/2006           $       99,982.00
                                  18                                  10/31/2006           $     100,000.00
                                  19                                  10/31/2006           $     100,000.00
                                                                      3/20/2007            $     199,985.00
                                  20
                                                                      2006 TOTAL           $      359,962.00
                                  21
                                                                      2007 TOTAL           $      199,985.00
                                  22
                                       Subtracting $359,962 from the Government’s original calculation of net business profits in 2006
                                  23
                                       ($3.40 million) results in net profits of $3,040,038 in 2006. Subtracting $199,985 from the
                                  24
                                       Government’s original calculation of net business profits in 2007 ($1.01 million) results in net
                                  25
                                       profits of $810,015 in 2007. These reductions in net profits correspond to reductions in the tax
                                  26
                                       due of $100,789.36 in 2006 and $55,995.80 in 2007.2
                                  27

                                  28   2
                                           Although Campbell calculated the tax due on Reijin’s net profits by flowing them through
                                                                                        12
                                   1           There is clear and convincing evidence, however, that Horng and Lin had control over the

                                   2   accounts in their names or for which they had signatory authority. Importantly, moreover,

                                   3   Campbell did not consider all deposits to be gross business receipts. She included only deposits

                                   4   from Greater China that appeared to be business-related transactions. See Campbell Decl. ¶ 7(a);

                                   5   see also ECF 389 (Campbell 5/15/18 Transcript) at 94-95. Hence, Campbell excluded any

                                   6   deposits that appeared to be transfers between Defendants’ accounts, deposits from renters,

                                   7   insurance companies, banks, title companies, and retailers. Id. ¶ 7(a).

                                   8           Campbell’s calculations of gross business receipts in 2006 and 2007 were also

                                   9   corroborated by the ledger, the accuracy of which Defendant has repeatedly affirmed. See Def.

                                  10   Response at 30, 34, 35; ECF 374 (“Rather than simply using the ledger, however, the government

                                  11   ignores the ledger in its calculation of income . . . .”).

                                  12           The Court is therefore satisfied that, excluding deposits into account BOA XXXX-X6526,
Northern District of California
 United States District Court




                                  13   the deposits represent a “reasonable estimate” of Reijin’s gross business receipts.

                                  14              iv.      Transfers to China
                                  15           Finally, Defendant objects that Campbell failed to account for $1,825,160 in wire transfers

                                  16   that were sent from various accounts controlled by Horng and Lin to TRMP and PK Lin in Greater

                                  17   China. Def. Supp. Memo. at 3. Defendant lists these wire transfers in Exhibit A to their briefing,

                                  18   duplicated below. See ECF 426-2.

                                  19                    Date             Account                             Amount
                                  20                    5/24/2006        CTC Bank Canada 6306                $ 200,000.00
                                                        5/30/2006        CTC Bank Canada 6306                $ 220,030.00
                                  21                    7/6/2006         CTC Bank Canada 6306                $ 430,030.00
                                  22                    8/21/2006        CTC Bank Canada 6306                $ 125,000.00
                                                        2/8/2006         Cathay 0827                         $ 150,020.00
                                  23                    2/9/2006         Cathay 0819                         $ 200,020.00
                                                        3/10/2006        Cathay 0843                         $ 200,020.00
                                  24
                                                        2/6/2006         BOA 2898                            $ 200,020.00
                                  25
                                                                         TOTAL                               $ 1,725,140.00
                                  26
                                  27
                                       Defendant’s actual tax returns, the parties agreed at the February 11, 2020 sentencing that it would
                                  28   be appropriate under § 2T1.1(c)(1)(A) for the Court to calculate the reduction in tax due as 28% of
                                       the reduction in net profits.
                                                                                         13
                                   1   In response, the Government concedes that Campbell’s analysis erroneously omitted these

                                   2   transfers. ECF 427 at 3. Yet, the Government argues that these transfers do not affect Reijin’s net

                                   3   profits in 2006, either through Reijin’s COGS or its deductible business expenses. Id.

                                   4              At the February 11, 2020 sentencing, the parties agreed that the wire transfers to Greater

                                   5   China represented capital investments in TRMP, though they disagreed as to the significance of

                                   6   that fact. The Government maintained that the transfers were simply expenditures of Reijin’s

                                   7   profits; they do not reduce the profits earned. Defendant reiterated his argument that the transfers

                                   8   represent money that belonged to TRMP and that they should therefore be omitted from Reijin’s

                                   9   profits.

                                  10              The Court disagrees with the Government: The transfers may represent money that was

                                  11   held on behalf of TRMP, rather than profits to Reijin. Importantly, however, the Government has

                                  12   established by clear and convincing evidence that, as of January 18, 2006, Lin herself held a
Northern District of California
 United States District Court




                                  13   51.67% interest in TRMP. See ECF 405-6 (Trial Exhibit 802). Accordingly, the Court believes it

                                  14   is appropriate to exclude half of the amount transferred to Greater China from the Government’s

                                  15   calculation of net business profits in 2006. In addition, the Court finds that the total for these

                                  16   transfers is $1,725,140, not $1,825,160. The Court therefore subtracts $862,570 from the

                                  17   previously calculated $3,040,038 in net profits to obtain net profits of $2,177,468 in 2006. That

                                  18   reduction in net profits corresponds to a further reduction of the tax due in 2006 by $241,519.60.3

                                  19   III.       FINDINGS
                                  20              For the foregoing reasons, the Court holds that the following facts have been established

                                  21   by clear and convincing evidence:

                                  22                 1. Reijin was in the scrap metal business: It bought scrap metal from U.S. companies

                                  23                     and then shipped them to China to be reprocessed and sold. See, e.g., ECF 384

                                  24                     (Heitmeir 5/9/18 Transcript) at 12-14, 18, 28; ECF 404-4 (Trial Exhibit 350); ECF

                                  25                     404-10 (Trial Exhibit 370).

                                  26
                                  27
                                       3
                                         Again, although Campbell calculated the tax due on Reijin’s net profits by flowing them through
                                       Defendant’s actual tax returns, the parties agreed at the February 11, 2020 sentencing that it would
                                  28   be appropriate under § 2T1.1(c)(1)(A) for the Court to calculate the reduction in tax due as 28% of
                                       the reduction in net profits.
                                                                                         14
                                   1   2. One of the companies for which Reijin procured scrap metal was Tianjin Ruiyu

                                   2      Metal Products (“TRMP”). See, e.g., ECF 411-7 (PK Lin 5/16/18 Transcript) at

                                   3      105-06.

                                   4   3. TRMP was owned by Lin’s family. See ECF 400-12 (Meili Lin 5/23/18

                                   5      Transcript) at 69-70; ECF 400-13 (PK Lin 5/18/18 Transcript) at 106-07.

                                   6      Beginning on December 8, 2004, Lin herself had a 46.16% ownership interest in

                                   7      TRMP; her interest increased to 51.67% on January 18, 2006. ECF 405-6 (Trial

                                   8      Exhibit 802).

                                   9   4. Reijin operated from at least 1999 until at least 2009. See, e.g., ECF 384 (Heitmeir

                                  10      5/9/18 Transcript) at 8-10.

                                  11   5. Reijin was an unincorporated “Sole Proprietorship” prior to 2007 and Lin was the

                                  12      proprietor. ECF 400-2 (Campbell 5/15/18 Transcript) at 30-31; ECF 400-6
Northern District of California
 United States District Court




                                  13      (Garrison 5/8/18 Transcript) at 64-67; e.g., ECF 401-1 (Trial Exhibit 1, 2006 Form

                                  14      1040) at 12.

                                  15   6. As such, Reijin was not a separate legal entity; instead, its profits were to be

                                  16      reported in Schedule C of Horng and Lin’s joint Form 1040 and thus flow to Horng

                                  17      and Lin’s Total Income (Line 22). See ECF 400-2 at 30-31; ECF 400-3 (Carl

                                  18      5/25/18 Transcript) at 166-67; ECF 400-6 at 64-67.

                                  19   7. In 2007, Horng and Lin incorporated Reijin as an “S Corporation,” also known as a

                                  20      “flow-through” corporation. ECF 402-9 (Trial Exhibit 191, Articles of

                                  21      Incorporation); ECF 401-4 (Trial Exhibit 7) at 10-11.

                                  22   8. Horng and Lin were Reijin’s only shareholders, ECF 401-4 (Trial Exhibit 7) at 10-

                                  23      11, and were thus required to include Reijin’s profits as income on their Form 1040

                                  24      from at least 2007 to 2009. ECF 400-3 at 167-68; ECF 400-4 (Eckley 5/14/18

                                  25      Transcript) at 13-14.

                                  26   9. Horng and Lin failed to accurately report Reijin’s profits and, consequently, their

                                  27      total income, on their joint Forms 1040 from 1999 to 2009. In 2009, Horng and

                                  28      Lin did not file a federal tax return. Campbell Decl. ¶ 16.
                                                                             15
                                   1               10. Their false statements resulted in a significant tax loss.

                                   2               11. Specifically, the Court makes the following findings as to (a) the approximate

                                   3                  profit Reijin earned in each year, (b) the amount of tax that would have been due if

                                   4                  Defendant had accurately stated Reijin’s profits, (c) the amount of tax Defendant

                                   5                  owed, according to the tax return he filed for that year (if any), and (d) and the

                                   6                  resulting tax loss:

                                   7                                                                         (c) Amount
                                                                                                             Taxed by
                                   8       Year     (a) Profit    Source                    (b) Tax Due      Return          (d) Tax Loss
                                           1999          $896,721   Ledger Analysis               $366,277           $241.00     $366,036.00
                                   9
                                           2000        $1,513,608   Ledger Analysis               $641,246         $5,127.00     $636,119.00
                                  10       2001        $1,133,577   Ledger Analysis               $479,582         $6,651.00     $472,931.00
                                           2002        $1,470,595   Ledger Analysis               $613,890         $7,592.00     $606,298.00
                                  11
                                           2003        $1,625,664   Ledger Analysis               $628,572        $13,554.00     $615,018.00
                                  12       2004        $2,304,043   Ledger Analysis               $862,445         $1,674.00     $860,771.00
Northern District of California
 United States District Court




                                           2005        $2,690,118   Ledger Analysis               $990,695        $11,086.00     $979,609.00
                                  13                                 Bank Records
                                                                   Analysis, Modified
                                  14       2006        $2,177,468 (see Parts II.C.iii-iv)     $933,935.044          $39,417.00    $894,518.04
                                  15                                 Bank Records
                                                                   Analysis, Modified
                                  16       2007          $810,015 (see Parts II.C.iii-iv)     $211,520.205           $5,775.00     $205,745.20
                                           2008          $315,421   Ledger Analysis                     $0               $0.00           $0.00
                                  17       2009           $95,039   Ledger Analysis               $16,689                $0.00      $16,689.00
                                           TOTAL                                                                                 $5,653,734.24
                                  18
                                                   12. Defendant’s base offense level pursuant to U.S.S.C. §§ 2T1.1 and 2T4.1 is
                                  19
                                                      therefore 24.
                                  20
                                       Dated: February 12, 2020
                                  21
                                                                                            ______________________________________
                                  22
                                                                                            BETH LABSON FREEMAN
                                  23                                                        United States District Judge

                                  24

                                  25
                                       4
                                  26     To calculate the modified Tax Due, the Court reduced the Tax Due calculated by the
                                       Government by the amounts calculated in Parts II.C.iii-iv. That is, ($1,276,244) – ($241,519.60) –
                                  27   ($100,789.36) = $933,935.04.
                                       5
                                         To calculate the modified Tax Due, the Court reduced the Tax Due calculated by the
                                  28   Government by the amount calculated in Part II.C.iii. That is, ($267,516) – ($55,995.80) =
                                       $211,520.20.
                                                                                       16
